Order entered October 16, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01084-CV

                            HYACINTH ANYANYA, Appellant

                                             V.

                           NDELLA FAYE JACKSON, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06409-A

                                         ORDER
         We GRANT the October 10, 2014 motion of Cathye Moreno, Official Court Reporter for

County Court at Law No. 1 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed within THIRTY DAYS of the date of this

order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE